DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. US 16/151,592, filed on 10/04/2018.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claim 1 “Transportation Installation” (because A-“installation” is the placeholder/nonce term, B-“for transporting the object in a transporting direction” designates the function, and C-no additional structure is provided in the claim body, thus “transportation installation” is understood as equivalent to “means for transporting the object in a transportation direction”). A review of the specification suggests that the corresponding structure is a belt or equivalent (See Figs 1A – 3).
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, & 4 are rejected under 35 U.S.C. 102 as being anticipated by Mueller (DE 102014201961 A1).
Regarding claim 1, Mueller discloses an unpacking system for unpacking an item of packaging for an object (See Fig 3 illustrating a machine for unpacking an item of packaging for an object {see Figs 3-5}), wherein the item of packaging (Fig 2, #16) has a projecting packaging portion (Fig 2, #17) which is disposed on an upstream end side of the item of packaging (See Fig 2 illustrating the projecting packaging portion {#17} is disposed on an upstream side of the item of packaging. See further ¶ [0023] describing that the projecting packaging portion {#17} is held by a "further holding device 30." Fig 7 illustrates that the further holding device is located at an upstream side of the packaging item. Therefore, the projecting packaging portion is located at an upstream end of the item of packaging), wherein the unpacking system has a transportation installation (Fig 3, #22 – “transport device” See ¶ [0031] describing the transportation device as a series of belts) for transporting the object in a transportation direction (See ¶ [0031] which describes that the transportation installation transports the objects in a transportation direction - right to left {see Fig 3}. See annotated Fig 3 illustrating the transportation direction), and a holding installation (Figs 3 & 7, #30 illustrate a holding installation comprising two rollers) for holding the projecting packaging portion (See ¶ [0023] - "...The further holding device 30 is preferably designed as a clamping device, for example as a roller pressdown device. The further holding device 30 is designed to hold the protruding tab 17 of the film 16 in order to make it easier to open the film 16 and / or to keep the opened film bag 16 open..." See further ¶ [0045] - [0046]), wherein the holding installation has at least two rollers (Figs 3 & 7, #30 illustrate a holding installation comprising two rollers) which are disposed so as to be perpendicular to the transportation direction (See Fig 7 illustrating that the rollers {#30} are arranged perpendicular to the transportation direction) and which are configured for folding outwards and/or stretching the projecting packaging portion (See ¶ [0047] which describes that the holding installation {#30} "tensions the protruding tab #17." The act of the holding installation tensioning the protruding tab means that the projecting packaging portion {#17} is "stretched" to some degree to bring the protruding tab under tension).

Regarding claim 3, Mueller further discloses wherein the holding installation has exactly two rollers (See Fig 7 illustrating that the holding installation {#30} is comprised of two rollers. This is also described in ¶ [0045]), wherein a first roller of the two rollers is disposed on the longitudinal side of the item of packaging that faces the transportation installation (See Fig 7 illustrating a first roller {the lower roller}. See further ¶ [0045] - [0047] which describes that the rollers close towards each other. Therefore, the first/lower roller is arranged on the longitudinal side of the item of packaging that faces the transportation installation), and a second roller of the two rollers is disposed on the longitudinal side of the item of packaging that faces away from the transportation installation (See Fig 7 illustrating a second roller {the upper roller}. See further ¶ [0045] - [0047] which describes that the rollers close towards each other. Therefore, the second/upper roller is arranged on the longitudinal side of the item of packaging that faces away from the transportation installation).

Regarding claim 4, Mueller further discloses wherein the rollers are movable relative to one another (See ¶'s [0045] - [0047] describing that the roller holding mechanism is close-able; meaning that the rollers are moveable relative to each other).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Leidig (DE 102009002441 A1).
Regarding claim 2, Mueller does not specifically teach wherein the packaging portion initially is folded inwards between the transportation installation and the item of packaging, or is folded inwards onto a side of the item of packaging that faces away from the transportation installation.
	Leidig teaches wherein the packaging portion initially is folded inwards between the transportation installation and the item of packaging, or is folded inwards onto a side of the item of packaging that faces away from the transportation installation (See Fig 1 illustrating that a packaging portion {#16} is initially folded inwards onto a side of the item of packaging. Fig 1 illustrates a device {#8} for folding outwards a packaging portion of an item of packaging {fully illustrated in Fig 2}. See further ¶ [0015] - [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mueller to incorporate the teachings of Leidig to include having a packaging portion being initially folded inwards onto a side of the item with the motivation of providing a method to package, transport, and store multiple packages while minimizing the volume required to do so; which is advantageous in the packaging industry.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, Mueller teaches a holding installation (#30), but does not teach that the holding installation is movable parallel with the transportation direction, in order for the packaging portion to be folded outwards, as is required in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731